Notice of Pre-AIA  or AIA  Status
Claims 1, 3-9, 11-17, and 19-24 remain for examination.  The amendment filed 12/2/20 amended claims 1, 9, & 17; and added claims 21-24.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10 of the amendment filed 12/2/20, with respect to the Liberty reference have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, & 17 were amended to explicitly recite “wherein the determined classification of the potential user is an eligible user of the secure data processing center as defined by an accrediting organization of the financial regulatory system”.  The closest prior art, Liberty (U.S. Patent Publication 2012/0310824) discloses a related invention for obtaining access to an electronic system for performing commercial and financial transactions, but is entirely silent regarding any user of the system explicitly being affiliated in any way with an accrediting organization of the financial regulatory system, as now required by the claims.  The Examiner could find no other prior art that would, in combination with Liberty, adequately teach or suggest this limitation.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/4/21

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435